DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2019/0223201 to Lee et al. (hereinafter Lee) in view of US Pub. 2019/0199477 to Park et al. (hereinafter Park). 

In regard amended claim 7, Lee teaches or discloses a terminal (see Figs. 2 and 38) comprising:
a transmitter that transmits uplink control information and uplink data using a physical uplink shared channel (PUSCH) (see Fig. 38, paragraphs [0005], and [0008], when the uplink control information is transmitted using the PUSCH together with uplink data, this is expressed that the uplink control information is piggybacked and transmitted on the PUSCH); and 
a processor that, if frequency hopping is applied to the PUSCH, determines a mapping position for the uplink control information for each hop of the frequency hopping (see Fig. 38, paragraphs [0006], [0017], [0204], [0206], and [0229], taking this into consideration, it is necessary to define how to map the uplink control information to the PUSCH region when piggybacking and transmitting the uplink control information on the PUSCH. The UCI (RI/PMI/CQI) with relatively low importance may be mapped to PUSCH region in a prior timing to the data mapping. The data may be rate-matched (RM) with considering the mapping position of the relatively less important UCI).
Lee may not explicitly teach or disclose frequency hopping is applied to the PUSCH.
However, Park teaches or discloses frequency hopping is applied to the PUSCH (see paragraphs [0400], [0404], [0408], [1000], [1005], and [1006], the UE may perform UCI mapping including HARQ-ACK and CSI alternately in each hop with respect to the frequency hopping boundary of the PUSCH).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify a method for a terminal for transmitting UCI in  a wireless communication system of Lee by including frequency hopping is applied to the PUSCH suggested by Park. This modification would provide the UE can apply a more efficient mapping method of performance of the PUSCH or complexity read on paragraph [0024]. 

In regard claim 8, Lee teaches or discloses the terminal according to claim 7, wherein the processor first maps the uplink control information in a frequency direction for each hop of the frequency hopping (see Fig. 38, paragraph [0229], the UCI (RI/PMI/CQI) with relatively low importance may be mapped to PUSCH region in a prior timing to the data mapping. The data may be rate-matched (RM) with considering the mapping position of the relatively less important UCI).
Lee may not explicitly teach or disclose frequency hopping.
the UE may perform UCI mapping including HARQ-ACK and CSI alternately in each hop with respect to the frequency hopping boundary of the PUSCH).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify a method for a terminal for transmitting UCI in  a wireless communication system of Lee by including frequency hopping suggested by Park. This modification would provide the UE can apply a more efficient mapping method of performance of the PUSCH or complexity read on paragraph [0024]. 

In regard claims 9 and 12, Lee teaches or discloses the terminal according to claim 7, wherein the processor maps the uplink control information to consecutive or non-consecutive resource elements in the frequency direction for each hop of the frequency hopping (see Fig. 38, paragraphs [0017], [0204], and [0229], the processor is configured for generating modulation symbols of the UCI, mapping the modulation symbols to a physical uplink shared channel (PUSCH) region, transmitting the modulation symbols mapped to the PUSCH region. The UCI (RI/PMI/CQI) with relatively low importance may be mapped to PUSCH region in a prior timing to the data mapping. The data may be rate-matched (RM) with considering the mapping position of the relatively less important UCI).
Lee may not explicitly teach or disclose the frequency hopping.
However, Park teaches or discloses frequency hopping (see paragraphs [0400], [0404], [0408], [1000], [1005], and [1006], the UE may perform UCI mapping including HARQ-ACK and CSI alternately in each hop with respect to the frequency hopping boundary of the PUSCH).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify a method for a terminal for transmitting UCI in  a wireless communication system of Lee by including frequency hopping suggested by Park. This modification would provide the UE can apply a more efficient mapping method of performance of the PUSCH or complexity read on paragraph [0024]. 

In regard claims 10, 13, and 14, Lee teaches or discloses the terminal according to claim 7, wherein the uplink control information includes at least one of delivery acknowledgement information and channel state information for a shared channel (see paragraph [0228], the UCI may include at least one of ACK/NACK (acknowledgment/negative acknowledgment), rank indication (RI), precoding matrix indicator (PMI), and channel quality indicator (CQI)).

In regard claim 11, Lee teaches or discloses a radio communication method for a terminal, comprising:
transmitting uplink control information and uplink data using a physical uplink shared channel (PUSCH) (see paragraphs [0005], and [0008], when the uplink control information is transmitted using the PUSCH together with uplink data, this is expressed that the uplink control information is piggybacked and transmitted on the PUSCH); and 
if frequency hopping is applied to the PUSCH, determining a mapping position for the uplink control information for each hop of the frequency hopping (see paragraphs [0006], taking this into consideration, it is necessary to define how to map the uplink control information to the PUSCH region when piggybacking and transmitting the uplink control information on the PUSCH. The UCI (RI/PMI/CQI) with relatively low importance may be mapped to PUSCH region in a prior timing to the data mapping. The data may be rate-matched (RM) with considering the mapping position of the relatively less important UCI).
Lee may not explicitly teach or disclose frequency hopping is applied to the PUSCH.
However, Park teaches or discloses frequency hopping is applied to the PUSCH (see paragraphs [0400], [0404], [0408], [1000], [1005], and [1006], the UE may perform UCI mapping including HARQ-ACK and CSI alternately in each hop with respect to the frequency hopping boundary of the PUSCH).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify a method for a terminal for transmitting UCI in  a wireless communication system of Lee by including frequency hopping is applied to the PUSCH suggested by Park. This modification would provide the UE can apply a more efficient mapping method of performance of the PUSCH or complexity read on paragraph [0024]. 

In regard claim 15, Lee teaches or discloses a system comprising a terminal and a base station (see Figs. 2 and 38), wherein: 
the terminal (see Figs. 2 and 38) comprises: 
a transmitter that transmits uplink control information and uplink data using a physical uplink shared channel (PUSCH) (see Fig. 38, paragraphs [0005], and [0008], when the uplink control information is transmitted using the PUSCH together with uplink data, this is expressed that the uplink control information is piggybacked and transmitted on the PUSCH); and 
a processor that, if frequency hopping is applied to the PUSCH, determines a mapping position for the uplink control information for each hop of the frequency hopping (see Fig. 38, paragraphs [0006], [0017], [0204], [0206], and [0229], taking this into consideration, it is necessary to define how to map the uplink control information to the PUSCH region when piggybacking and transmitting the uplink control information on the PUSCH. The UCI (RI/PMI/CQI) with relatively low importance may be mapped to PUSCH region in a prior timing to the data mapping. The data may be rate-matched (RM) with considering the mapping position of the relatively less important UCI); and 
the base station (see Figs. 2 and 38) comprises: 
a receiver that receives the uplink control information and uplink data transmitted using the PUSCH (see Fig. 38, paragraphs [0153], and [0305], the base station may attempt reception beam switching between PUSCH and PUCCH).
Lee may not explicitly teach or disclose frequency hopping is applied to the PUSCH.
However, Park teaches or discloses frequency hopping is applied to the PUSCH (see paragraphs [0400], [0404], [0408], [1000], [1005], and [1006], the UE may perform UCI mapping including HARQ-ACK and CSI alternately in each hop with respect to the frequency hopping boundary of the PUSCH).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify a method for a terminal for transmitting UCI in  a wireless communication system of Lee by including frequency hopping is applied to the PUSCH 

Notes:
Please note even if the examiner has cited pertinent portions of the reference(s) (for instant, figures, paragraph numbers and/or column and line numbers) for the convenience of the applicant, other portions in each the reference may also teach the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.

Response to Arguments
Applicant’s arguments, see page 6, filed on 06/25/2021, with respect to the rejection(s) of claim(s) 7 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Lee and Park et al.. See the rejections above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Date: 09/08/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476